09/02/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0066



                             No. DA 20-0066


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

MICHAEL JOSEPH MCCOY,

           Defendant and Appellant.


                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until October 7, 2021, to

prepare, file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                   September 2 2021